Title: The American Commissioners: Three Covering Notes for Captured Mail, 10–11 May 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


The first fruit of Gustavus Conyngham’s cruise in the Surprize was the capture of the Prince of Orange, the packet from Harwich to the Netherlands. She yielded some two thousand letters, dispatches, and bills of credit, which were forwarded to Franklin. Some of the letters were to Russian officials; these Lee wanted to open, on suspicion that they concerned British efforts to hire mercenaries, but his colleagues dissuaded him. They decided instead, as a gesture of good will to neutral states, to send all letters addressed to their subjects, unopened, to their respective ambassadors with covering notes of explanation. Gérard objected: the packets, presumably without such notes, should be posted within the Holy Roman Empire to conceal the commissioners’ role. They apparently ignored his counsel, and on May 11 sent the three explanatory notes that follow. The first does not mention the recipient, as the others do, but we assume he was the Russian envoy at Versailles, Prince Ivan Sergeevich Bariatinskoy. The second was to the Danish Foreign Minister, and the third to the secretary of the States General.
 
I.
Sir:
Paris May. 10th 1777
The enclosd Letters were transmitted to us, by the Commander of an american armd vessel, as having been taken in a Packet Boat belonging to the enemies of the United States of America. We have the honour of forwarding them to your Excellency, untouchd as we receivd them.
It is with pleasure we give this testimony of the respect we bear to Neutral Powers, and especially to the illustrious Empress you have the honour to serve. We have the honour of being your Excellencys most Obedient Servants
To be copied for tomorrow
 
II.
Sir:
Paris, May 11th 1777
We have the honour of forwarding to you, unopend the enclosd Letter, which was transmitted to us out of a prize taken from our Enemies, by an armd Vessel from the United States of America. We have the honour of being Sir, Your most Obedient Servants.

A Son Excellence Monsr. le Comte de Bernstorff Chevalier de l’ordre de L’Elephant & Ministre & Secretaire d’Etat &c &c a Copenhagen
 
III.
Sir
Paris May 11th 1777.
We have the honour of enclosing to you several Letters which were transmitted to us, and taken out of an enemy’s Packet Boat by an armd vessel belonging to America.
It is our wish to shew every mark of respect, to those who are not at war with the United States of America; and we therefore transmit these Letters unopen’d. We have the honour to be Sir Your most Obedient Servants

A Monsr Monsr. Fagel Greffier de L.H.P. des Etats generaux a la Haye

